DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a command fetcher configured to receive a data request command associated with data...” in claim 1. 
“a command fetcher configured to... execute the data request in the non-volatile memory” in claim 1. 
“a logger configured to identify the second metadata” in claim 1
“a logger configured to... log the second metadata in the one or more log pages” in claim 1. 
“a log page fetcher/eraser configured to retrieve the second metadata from the one or more log pages in response to a separate command” in claim 1. 
The “command fetcher... configured to store the first metadata along with the data in the non-volatile memory” in claim 2.
The “logger... configured to separately store the second metadata in the one or more log pages” in claim 2. 
“a log flusher configured to transfer the one or more log pages from the protected memory to the non-volatile memory” in claim 5. 
“a log flusher configured to... transfer a log page from the non-volatile memory to the protected memory” in claim 5. 
“the log flusher... configured to transfer the one or more log pages from the protected memory to the non-volatile memory in response to the protected memory exceeding a memory threshold or on power-down” in claim 6. 
“the logger... configured to expose an application programming interface (API) to manage the one or more log pages” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure for “a command fetcher configured to receive a data request command associated with data...” in claim 1 was searched for, but not found. Although the specification recites that the command fetcher may be a component of the storage device (104) and the controller (112), the particular structure (i.e. component of the storage device or controller) that performs the claimed function of receiving a data request is not clearly linked to the function, and accordingly, the corresponding structure for performing the claimed function could not be found. [“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed. MPEP 2181(II)(C)]. 
The structure for “a command fetcher configured to... execute the data request in the non-volatile memory” in claim 1 was searched for, but not found. Although the specification recites that the command fetcher may be a component of the storage device (104) and the controller (112), the particular structure (i.e. component of the storage device or controller) that performs the claimed function of executing the data request in the non-volatile memory is not clearly linked to the function, and accordingly, the corresponding structure for performing the claimed function could not be found. 
The structure for “a logger configured to identify the second metadata” in claim 1 was searched for, but not found. Although the specification recites that the logger may be any user-defined logging function provided using any suitable programming language, the particular structure that performs the claimed function of identifying the second metadata, and accordingly, the corresponding structure for performing the claimed function could not be found. For example, the recitation of a logger being a user-defined function with “any suitable programming language” with a few examples and then “or the like” renders the bounds of the disclosed structure unclear (i.e. a user has not defined the function yet, and therefore, the claimed subject matter does not yet exist, furthermore, “or the link” encompasses elements not actually disclosed) and therefore not clearly link any particular structure to the function [0058]. Furthermore, it is unclear how the provided pseudocode provides an algorithm for performing the claimed function of “identifying the second metadata” because the pseudocode does not identify any metadata (it simply stores a key and value and increments pointers by the amount of bytes written) [0059]. Finally, the disclosure indicates that the identification of the second metadata may be based on a token, a unique identifier, or the like, which again renders the bounds of the disclosed algorithm unclear and therefore does not clearly link the structure because “or the like” includes algorithms not actually disclosed [0071]. Additionally, although [0071] recites what the algorithm may be “based on”, the disclosure in [0071] does not recite any steps for performing the claimed function and therefore does not disclose an algorithm for performing the claimed function. Accordingly, neither a structure or algorithm were clearly linked to the claimed function and the corresponding structure could not be found. 
The structure for “a logger configured to... log the second metadata in the one or more log pages” in claim 1 was searched for, but not found. Although the specification recites that the logger may be any user-defined logging function provided using any suitable programming language, the particular structure that performs the claimed function of identifying the second metadata, and accordingly, the corresponding structure for performing the claimed function could not be found. For example, the recitation of a logger being a user-defined function with “any suitable programming language” with a few examples and then “or the like” renders the bounds of the disclosed structure unclear (i.e. a user has not defined the function yet, and therefore, the claimed subject matter does not yet exist, furthermore, “or the link” encompasses elements not actually disclosed) and therefore not clearly link any particular structure to the function [0058]. Furthermore, it is unclear how the provided pseudocode provides an algorithm for performing the claimed function of “identifying the second metadata” because the pseudocode does not identify any metadata (it simply stores a key and value and increments pointers by the amount of bytes written) [0059]. Finally, the disclosure indicates that the identification of the second metadata may be based on a token, a unique identifier, or the like, which again renders the bounds of the disclosed algorithm unclear and therefore does not clearly link the structure because “or the like” includes algorithms not actually disclosed [0071]. Additionally, although [0071] recites what the algorithm may be “based on”, the disclosure in [0071] does not recite any steps for performing the claimed function and therefore does not disclose an algorithm for performing the claimed function. Accordingly, neither a structure or algorithm were clearly linked to the claimed function and the corresponding structure could not be found. 
The structure for “a log page fetcher/eraser configured to retrieve the second metadata from the one or more log pages in response to a separate command” in claim 1 was searched for, but not found. Although the specification recites that the log page fetcher may be a component of the storage device (104) and the controller (112), the particular structure (i.e. component of the storage device or controller) that performs the claimed function of retrieving the second metadata from the one or more log pages in response to a separate command is not clearly linked to the function, and accordingly, the corresponding structure for performing the claimed function could not be found. 
The structure for “command fetcher... configured to store the first metadata along with the data in the non-volatile memory” in claim 2 was searched for, but not found. Although the specification recites that the command fetcher may be a component of the storage device (104) and the controller (112), the particular structure (i.e. component of the storage device or controller) that performs the claimed function of storing the first metadata along with the data in the non-volatile memory is not clearly linked to the function, and accordingly, the corresponding structure for performing the claimed function could not be found.
The structure for the “logger... configured to separately store the second metadata in the one or more log pages” in claim 2 was searched for, but not found, for reasons analogous to the limitations identified above pertaining to the “logger” and furthermore, because there is no clear structure linked to the function of “separately stor[ing] the second metadata in the one or more log pages”. 
The structure for “a log flusher configured to transfer the one or more log pages from the protected memory to the non-volatile memory” in claim 5 was searched for, but not found. Although the specification recites that the log flusher may be a component of the storage device (104) and the controller (112), the particular structure (i.e. component of the storage device or controller) that performs the claimed function of transferring the one or more log pages from the protected memory to the non-volatile memory is not clearly linked to the function, and accordingly, the corresponding structure for performing the claimed function could not be found.
The structure for “a log flusher configured to... transfer a log page from the non-volatile memory to the protected memory” in claim 5 was searched for, but not found. Although the specification recites that the log flusher may be a component of the storage device (104) and the controller (112), the particular structure (i.e. component of the storage device or controller) that performs the claimed function of transferring a log page from the non-volatile memory to the protected memory is not clearly linked to the function, and accordingly, the corresponding structure for performing the claimed function could not be found. 
The structure for “the log flusher... configured to transfer the one or more log pages from the protected memory to the non-volatile memory in response to the protected memory exceeding a memory threshold or on power-down” in claim 6 was searched for but not found for reasons analogous to those indicated for the “log flusher” in claim 5. 
The structure for “the logger... configured to expose an application programming interface (API) to manage the one or more log pages” in claim 7 was searched for but not found for reasons analogous to those indicated for the “logger” from claim 1. Additionally, there is no algorithm disclosed for “exposing an application programming interface (API) to manage the one or more log pages” and accordingly, the structure for performing the claimed function could not be found.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-2 and 5-7: 
Claims 1-2 and 5-7 recite, the limitations (a) – (k) identified above, which were interpreted according to the interpretation scheme in 35 U.S.C. §112(f) as seen in the claim interpretation scheme above. The Examiner therefore searched the specification for a corresponding structure, material, or act clearly linked to the claimed function to satisfy the definiteness requirement under 35 U.S.C. §112(b). However, no structure, material, or act was found, or no structure disclosed with an algorithm for performing the claimed functions [MPEP 2181(II)(B) and MPEP 2181(II)(C)]. As a result, the scope of the claim cannot be determined and the claim is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. §112(b) [See MPEP 2181(III)(¶1-2) and MPEP 2163.03(VI)].
Regarding claims 2-9: 
Claims 2-9 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-2 and 5-7: 
Since the claim limitations (a) – (k) identified in the claim interpretation section above were found to be indefinite under 35 U.S.C. §112(b) for failing to disclose sufficient corresponding structure in the specification that performs the claimed function, they also lacks written description under 35 U.S.C. §112(a) because an indefinite, unbounded functional claim limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention [See MPEP 2181(II)(B)(¶16) and MPEP 2163.03(VI)].
Regarding claims 2-9: 
Claims 2-9 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As an initial matter, under the Alice Framework Step 1 analysis, claims 1-20 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-15 claim a machine and claims 16-20 claim a process.
Regarding claim 1: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea of “identify[ing] the second metadata”, for which the broadest reasonable interpretation includes the mental process of identifying a piece of data based on recognizing a unique identifier, or a token [0071] [0078] [0085], which is a step that may be performed mentally (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]). Accordingly the claim recites an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional elements of “execute the data request command in the non-volatile memory”, for which the broadest reasonable interpretation includes storing data to the non-volatile memory [0068], “log the second metadata in the one or more log pages”, for which the broadest reasonable interpretation includes storing data to the protected memory [0056] [0058], and “retrieve the second metadata from the one or more log pages in response to a separate command”, for which the broadest reasonable interpretation includes reading data from the protected memory [0054] [0056]. However, these limitations recite insignificant extra-solution activity as they amounts to necessary data gathering and data output for performing the judicial exception and are analogous to other limitations found to be mere data gathering by the courts such as obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) and consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754. Furthermore, the recitation of “receiving a data request command associated with data including first metadata and second metadata” and the implied reception of “a separate command” also recites necessary data gathering and outputting as it recites mere data gathering and selection of a particular source or data type to be manipulated, which is analogous to other limitations found to be mere data gathering and selecting a particular source or data type to be manipulated such as obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) and selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Accordingly, the additional limitations therefore only amount to mere data gathering and do not integrate the judicial exception into a practical application [MPEP 2106.05(g)]. 
The claim recites the additional limitations of a “memory”, “log pages”, “non-volatile memory” and “a storage controller”. The claims additionally recite limitations of “a command fetcher”, “a logger”, and “a log page fetcher/eraser” for which the corresponding structures interpreted according to 35 U.S.C. §112(f) could not be found. Accordingly, the “command fetcher”, “logger”, and “log page fetcher/eraser” are interpreted as reciting programming of the storage controller for performing the claimed limitations they are recited as performing. However, these elements are recited at a high level of generality (i.e. a memory for storing data, the “log pages” are recited with no more particularity than a container for storing data, the non-volatile memory for storing data, and a “storage controller” for performing generic computer functions of receiving, storing, reading, and identifying data) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims additionally specify that the memory is a “protected” memory. However, this limitation only amounts to limiting the field of use or technological environment by restricting the technological environment to a memory protected from power loss, such as a battery backed DRAM or DRAM with backup power provided by a capacitor as described by the specification in [0051]. Accordingly, the limitation fails to integrate the judicial exception into a practical application [MPEP 2106.05(h)]. 
Under the Alice Framework Step 2B prong 2, for at least the reasons cited with respect to the Step 2A prong 2 analysis the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea with mere instructions to apply it by a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional steps identified as insignificant extra solution activity are recited at a high level of generality and amount to activity recognized by the courts as well understood, routine, and conventional. For example, the limitations require the reception, storage, and retrieval of data in memory and are analogous to activity recognized as well-understood, routine, or conventional by the courts such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d)]. Additionally, the additional limitation of the “protected” memory does not provide an inventive concept or significantly more because it only functions to restrict the technological environment to that of a battery backed or capacitor back DRAM according to the specification [0051]. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception to not amount to significantly more than the abstract idea itself [MPEP 2106.05(h)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible.
Regarding claim 2: 
Claim 2 recites additional limitations of “stor[ing] the first metadata along with the data in the non-volatile memory” and “separately stor[ing] the second metadata in the one or more log pages”, which are analyzed analogously to the additional limitations from claim 1 that were found to be insignificant extra solution activity for only reciting necessary data gathering and output. Accordingly, claim 2 is not patent eligible for reasons analogous to claim 1. 
Regarding claims 3 and 4: 
Claims 3 and 4 recite, “wherein the protected memory is a battery-backed dynamic random-access memory (DRAM)” and “wherein the protected memory is a DRAM connected to a protective capacitor” respectively, and therefore only more particularly claim the technological environment limitation identified in claim 1 above. Accordingly, claims 3 and 4 are not patent eligible for reasons analogous to claim 1. 
Regarding claim 5: 
Claim 5 recites, “transfer[ing] the one or more log pages from the protected memory to the non-volatile memory” and “transfer[ing] a log page from the non-volatile memory to the protected memory”, which are analyzed analogously to the additional limitations from claim 1 that were found to be insignificant extra solution activity for only reciting necessary data gathering and output as the broadest reasonable interpretation of the limitations only involves transmitting the data read from one memory for storage in another memory. Accordingly, claim 5 is not patent eligible for reasons analogous to claim 1. 
Regarding claim 6: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1. Claim 6 additionally recites “in response to the protected memory exceeding a memory threshold or on power-down”, for which the broadest reasonable interpretation recites an abstract idea as one could mentally determine if a free capacity value exceeded a threshold, or if a user determined to shut-down the memory system. ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Accordingly, claim 6 recites an abstract idea. 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional limitation of “transfer[ing] the one or more log pages from the protected memory to the non-volatile memory”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception and is analyzed analogously to the limitations identified as such from claims 1 and 5. Additionally, this limitation only recites the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result (i.e. move data out of a memory that is powering down or out of a memory for which a threshold is reached according to any mechanism and through any process). Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015)  [MPEP 2106.05(f)].
Under the Alice Framework Step 2B prong 2, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the entire analysis for claims 1 and 5, the claim considered as a whole does not amount to significantly more than the abstract idea. Additionally, the insignificant extra-solution activity is analyzed similarly to the limitations identified as such from claims 1 and 5. Furthermore, the additional requirement to “apply it” by a reciting the idea of a solution or outcome (i.e. moving data from a memory that has reached a threshold or is about to be powered down). Reciting the idea of a solution or outcome is mere instructions to apply the abstract idea and cannot provide an inventive concept. See MPEP 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 6 is not patent eligible. 
Regarding claim 7: 
Claim 7 recites the additional limitation “wherein the logger is configured to expose an application programming interface (API) to manage the one or more log pages”, for which the broadest reasonable interpretation includes any software interface (i.e. API) to perform any functions (i.e. manage) on data stored in the memory. Accordingly, this elements are recited at a high level of generality (i.e. a software interface for performing any function on stored data) such that they amount to no more than mere instructions to apply the exception using generic computer components with generic computer programming [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. For this reason, claim 7 is analyzed analogously to claim 1 and is not patent eligible. 
Regarding claim 8: 
Claim 8 recites the additional limitation, “wherein the API comprises at least one of a list logger command to provide a list of available loggers to a requester, a write logger command to add a new logger in the protected memory, and a select logger command to select a logger” for which the broadest reasonable interpretation includes a software interface that allows a software function (i.e. a logger is interpreted as any user-defined function written with any suitable programming language [0058]) to be listed, written, or selected. Accordingly, this elements are recited at a high level of generality (i.e. a software interface for allowing any software function written in any software language to be written, listed, or selected) such that they amount to no more than mere instructions to apply the exception using generic computer components with generic computer programming [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. For this reason, claim 8 is analyzed analogously to claim 1 and is not patent eligible. 
Regarding claim 9: 
Claim 9 recites the additional limitation, “wherein the separate command comprises at least one of a fetch command to return a log page from among the one or more log pages, an erase command to erase a log page from among the one or more log pages, and an iterate command to return a range of log pages from among the one or more log pages”, which only recites insignificant extra-solution activity as it only functions to limit the source or type of data to be manipulated, and further recites mere data gathering as it recites commands to read data. Accordingly, the additional limitations from claim 9 are analyzed analogously to the additional limitations from claim 1 found to be mere data gathering and output as mere data gathering or the selection of a particular source or type of data to be manipulated. Accordingly, claim 9 is not patent eligible for reasons analogous to claim 1. 
Regarding claim 10: 
Claim 10 is analyzed analogously to claim 1, with the additional limitations of the one or more processing circuits analyzed analogously to the other limitations found to recite generic computer components recited at a high level of generality as mere instructions to apply the abstract idea using computers as tools and without the analysis of the “command fetcher”, “logger” or “log page fetcher/eraser”, but while still including the analysis of the functions those structures were claimed as performing in claim 1. Accordingly, claim 10 is not patent eligible. 
Regarding claim 11: 
Claim 11 is analyzed according to the analysis performed for claim 10 and the additional analysis performed for claim 5 as the additional limitations recited by claim 11 are analogous to those recited by claim 5. Accordingly, claim 11 is not patent eligible. 
Regarding claim 12: 
Claim 12 is analyzed according to the analysis performed for claim 11 and the additional analysis performed for claim 6 as the additional limitations recited by claim 12 are analogous to those recited by claim 6. Accordingly, claim 12 is not patent eligible. 
Regarding claim 13: 
Claim 13 is analyzed according to the analysis performed for claim 10 and the additional analysis performed for claim 7 as the additional limitations recited by claim 13 are analogous to those recited by claim 7. Accordingly, claim 13 is not patent eligible. 
Regarding claim 14: 
 Claim 14 is analyzed according to the analysis performed for claim 13 and the additional analysis performed for claim 8 as the additional limitations recited by claim 14 are analogous to those recited by claim 8. Accordingly, claim 14 is not patent eligible. 
Regarding claim 15: 
Claim 15 is analyzed according to the analysis performed for claim 10 and the additional analysis performed for claim 9 as the additional limitations recited by claim 15 are analogous to those recited by claim 9. Accordingly, claim 15 is not patent eligible. 
Regarding claim 16: 
Claim 16 is analyzed according to a similar analysis performed for claim 1, but without the analysis of the “storage controller” or “command fetcher”, “logger” or “log page fetcher/eraser” as mere instructions to apply the abstract idea with generic computer components, using computers as tools to implement the abstract idea. 
Regarding claim 17: 
Claim 17 is analyzed according to the analysis performed for claim 16 and the additional analysis performed for claim 5 as the additional limitations recited by claim 17 are analogous to those recited by claim 5. Accordingly, claim 17 is not patent eligible. 
Regarding claim 17: 
Claim 17 is analyzed according to the analysis performed for claim 16 and the additional analysis performed for claim 5 as the additional limitations recited by claim 17 are analogous to those recited by claim 5. Accordingly, claim 17 is not patent eligible. 
Regarding claims 18 and 19: 
Claims 18 and 19 are analyzed according to the analysis performed for claim 17 and the additional analysis performed for claim 6 as the additional limitations recited by claims 18 and 19 are analogous to those recited by claim 6. Accordingly, claims 18 and 19 are not patent eligible. 
Regarding claim 20: 
Claim 20 is analyzed according to the analysis performed for claim 16 and the additional analysis performed for claim 9 as the additional limitations recited by claim 20 are analogous to those recited by claim 9. Accordingly, claim 20 is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2021/0073139 A1 (Sheridan) in view of US Patent Application Pub. No. US 2019/0102088 A1 (Fang) in further view of US Patent Application Pub. No. US 2019/0138468 A1 (Li).
Regarding claim 1: 
Sheridan discloses, a storage device (115) comprising: memory (L2P table manager (113) includes journal page buffer (308) stored in volatile memory (i.e. memory) [0033], which may be the DRAM of the local memory (119) [0013] [0028] [0033]) comprising one or more log pages (the journal page buffer (308) (i.e. log pages) including entries (310) (i.e. log pages) [0033]; non-volatile memory (media memory component (112) including non-volatile memory [0016]); and a storage controller (i.e. controller (115) and (130) together considered a “storage controller”) [0021-0023] [Fig. 1]) comprising: a command fetcher configured to receive a data request command associated with data including second metadata (by teaching that the L2P table manager (113) (i.e. of the controller) performs method (200), which includes the processing device (of the controller) receiving a write request from the host (120) that requests writing data (i.e. associated with data) to a logical address, where the logical address (i.e. second metadata) is included with the request [0028]), and execute the data request command in the non-volatile memory (by disclosing that the controller (115) can convert the request with a logical address into an instruction with a physical address for the media controller (130) to execute the write request in the non-volatile memory [0023] [0028-0029]; a logger configured to identify the second metadata (by teaching that the L2P table manager (113) (i.e. of the controller) performs method (200), which includes the processing device (of the controller) updating an L2P entry in the L2P table based on (1) the logical address (i.e. second metadata) identified by the memory operation detected at (202) [0028] [0030]), and log the second metadata in the one or more log pages (by teaching that the L2P table manager (113) (i.e. of the controller) performs method (200), which includes the processing device (of the controller) writing the L2P updates to a journal page buffer (308) (i.e. one or more log pages) by writing the logical address (312) and physical address (306) that represents the modification to the L2P table in an entry in the log page buffer (308) [0033]); and a log page fetcher/eraser configured to retrieve the second metadata from the one or more log pages in response to a separate command (by disclosing that the processing device can detect if an event has occurred to cause the processing device to write the contents of the journal page buffer (308) to non-volatile memory, which may be in response to a predefined number of memory access operations reaching a threshold (i.e. in response to a separate command) [0034]. When this event occurs, the journal page buffer is written to non-volatile memory (i.e. the entries (i.e. second metadata) are read from the volatile memory they are currently stored in (i.e. retrieved) so that they may be written to the non-volatile memory as a journal page [0034] (also see TIMES 2-4 and 6 of [Figs. 4A-B] [0038-0040] [0042]). Furthermore, when a power-on occurs after a power loss, the journal pages are read into the volatile memory [0015], and then the processing units extract the logical and physical addresses from the entries according to the entries assigned to that corresponding processing unit, and then the data read from the entries (i.e. the logical address (312) (i.e. the second metadata) is used to update the L2P table (i.e. the controller reads the logical address (312) in the entries of the journal page (408) in the volatile memory in response to commands from the processing units (i.e. in response to a separate command) (502) [Figs 5A-5C] [0051]. Furthermore, this reconstruction method is performed by processing devices executing instructions stored in memory (i.e. in response to a separate command) [0055-0056]). 
Sheridan does not explicitly disclose, but Fang teaches that the data request is associated with first metadata (by teaching that a host write request may include CRC bits (i.e. first metadata) that are written with the data and used to verify whether there is an error associated with the data when the data is subsequently read, if a read should be retried, and if an error should be reported back to the host [0071]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host write command disclosed by Sheridan to include the CRC bits as taught by Fang. 
One of ordinary skill in the art would have been motivated to make this modification because they can be stored with the data and used to verify whether there is an error, if a read should be retried, and if an error should be reported back to the host so that corrected read data is reported back to the host, as taught by Fang in [0071]. 
Sheridan does not explicitly disclose, but Li teaches that the memory is a protected memory (by teaching that an SSD with persistent volatile memory (i.e. protected) in the form of capacitor or battery backed-up DRAM. With POWER LOSS IMMINENT (PLI) technology, the backup power (from the capacitors or batteries) may provide enough energy to complete any commands in progress and make sure that any data in the DRAM is committed to the non-volatile NAND media [0044]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all local memory and specifically any volatile memory of the controller for storing the journal page buffers taught by Sheridan to be the battery or capacitor backed DRAM and to include the PLI technology as taught by Li. 
One of ordinary skill in the art would have been motivated to make this modification because the battery or capacitor backed DRAM would allow the system to complete any outstanding commands and flush all data to non-volatile memory before it is lost in the event of a power loss, as taught by Li in [0044]. 
Regarding claim 2:
The storage device of claim 1 is made obvious by Sheridan in view of Fang in further view of Li (Sheridan-Fang-Li). 
Sheridan further discloses, and the logger is configured to separately store the second metadata in the one or more log pages (by teaching that the L2P table manager (113) (i.e. of the controller) performs method (200), which includes the processing device (of the controller) writing the L2P updates to a journal page buffer (308) (i.e. one or more log pages) by writing the logical address (312) and physical address (306) that represents the modification to the L2P table in an entry (i.e. log page) in the log page buffer (i.e. log page) (308) [0033])
Sheridan does not explicitly disclose, but Fang teaches, wherein the command fetcher is configured to store the first metadata along with the data in the non-volatile memory (by teaching that a host write request may include CRC bits (i.e. first metadata) that are written with the data and used to verify whether there is an error associated with the data when the data is subsequently read, if a read should be retried, and if an error should be reported back to the host [0071]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host write command and data stored by the controller disclosed by Sheridan to include the CRC bits to store with the data as taught by Fang. 
One of ordinary skill in the art would have been motivated to make this modification because they can be stored with the data and used to verify whether there is an error, if a read should be retried, and if an error should be reported back to the host so that corrected read data is reported back to the host, as taught by Fang in [0071]. 
Regarding claims 3 and 4:
The storage device of claim 1 is made obvious by Sheridan-Fang-Li. 
Sheridan does not explicitly disclose, but Li teaches, wherein the protected memory is a battery backed dynamic random-access memory (DRAM) or a DRAM connected to a protective capacitor (as claimed in claims 3 and 4 respectively) (by teaching that an SSD with persistent volatile memory (i.e. protected) in the form of capacitor or battery backed-up DRAM. With POWER LOSS IMMINENT (PLI) technology, the backup power (from the capacitors or batteries) may provide enough energy to complete any commands in progress and make sure that any data in the DRAM is committed to the non-volatile NAND media [0044]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all local memory and specifically any volatile memory of the controller for storing the journal page buffers taught by Sheridan to be the battery or capacitor backed DRAM and to include the PLI technology as taught by Li. 
One of ordinary skill in the art would have been motivated to make this modification because the battery or capacitor backed DRAM would allow the system to complete any outstanding commands and flush all data to non-volatile memory before it is lost in the event of a power loss, as taught by Li in [0044]. 
Regarding claim 5:
The storage device of claim 1 is made obvious by Sheridan-Fang-Li. 
Sheridan further discloses, further comprising a log flusher configured to: transfer the one or more log pages from the protected memory to the non-volatile memory (by teaching that processing units (i.e. of the controller, for the L2P manager) can store the journal pages from the journal page buffer (308) stored in the volatile memory to the non-volatile memory [0028] [0033-0034] (also see TIMES 2-4 and 6 of [Figs. 4A-B] [0038-0040] [0042])) and transfer a log page from the non-volatile memory to the protected memory (by teaching that processing units (i.e. of the controller, for the L2P manager) can read back the journal pages from the non-volatile memory to the volatile memory (i.e. the protected memory according to the analysis performed in claim 1) when the memory system regains power to ready the L2P table and recover any lost entries of the table [0015] [Figs. 5A-5C] [0046] [0051]).
Regarding claim 6:
The storage device of claim 5 is made obvious by Sheridan-Fang-Li. 
Sheridan further discloses, wherein the log flusher is configured to transfer the one or more log pages from the protected memory to the non-volatile memory in response to the protected memory exceeding a memory threshold or on power-down (by teaching that processing units (i.e. of the controller, for the L2P manager) can store the journal pages from the journal page buffer (308) stored in the volatile memory (i.e. protected memory as analyzed in claim 1) to the non-volatile memory in response to a power-loss event (i.e. on power-down) or in response to the journal page buffer reaching a predefined size (e.g. 16 kilobytes) (i.e. exceeding a memory threshold) [0015] [0034] [0051]).
Regarding claim 9:
The storage device of claim 1 is made obvious by Sheridan-Fang-Li. 
Sheridan further discloses, wherein the separate command comprises at least one of a fetch command to return a log page from among the one or more log pages, an erase command to erase a log page from among the one or more log pages, and an iterate command to return a range of log pages from among the one or more log pages (by disclosing that the processing device can detect if an event has occurred to cause the processing device to write the contents of the journal page buffer (308) to non-volatile memory, which may be in response to a predefined number of memory access operations reaching a threshold (i.e. in response to a separate command) [0034]. When this event occurs, the journal page buffer is written to non-volatile memory (i.e. the entries (i.e. second metadata) are read from the volatile memory they are currently stored in (i.e. retrieved) so that they may be written to the non-volatile memory as a journal page (i.e. a fetch command to return a log page) [0034] (also see TIMES 2-4 and 6 of [Figs. 4A-B] [0038-0040] [0042]). Furthermore, when a power-on occurs after a power loss, the journal pages are read into the volatile memory (i.e. a fetch command to return a log page) [0015], and then the processing units extract the logical and physical addresses from the entries according to the entries assigned to that corresponding processing unit, and then the data read from the entries (i.e. the logical address (312) (i.e. the second metadata) is used to update the L2P table (i.e. the controller reads the logical address (312) in the entries of the journal page (408) in the volatile memory in response to commands from the processing units (502) (i.e. in response to a separate command) (i.e. a fetch command to return a log page) [Figs 5A-5C] [0051]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan-Fang-Li in further view of the article titled, “Into to APIs: What Is An API?” by Kin Lane as preserved by the Internet Archive on 10 April 2021 (Lane).
Regarding claim 7:
The storage device of claim 1 is made obvious by Sheridan-Fang-Li. 
Sheridan discloses that the logger is configured to manage the one or more log pages (by teaching that the L2P table manager is a software program executed by the processor [0024] [0027]). 
Sheridan does not explicitly disclose, but Lane teaches, to write software to expose an application programming interface (API) to perform the functions of the software (by teaching that APIs allow developers to code and deliver functionality as microservices, instead of big, monolithic applications. By breaking this functionality up, developers can actually speed up software development and system development by eliminating dependencies and reducing the overhead involved in code reviews, testing, and more).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality performed by the L2P table manager disclosed by Sheridan to include being performed with commands through an API as taught by Lane. 
One of ordinary skill in the art would have been motivated to make this modification because developing software as an API allows for speeding up software developments, allows developers to build reusable components, and improves testing of the software, as taught by Lane in [pgs. 6, ¶1] [pg. 6, ¶3] and [pg. 7: ¶1]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan-Fang-Li in further view of Lane in further view of US Patent Application Pub. No. US 2014/0040698 A1 (Loh).
Regarding claim 8: 
The storage device of claim 7 is made obvious by Sheridan-Fang-Li in further view of Lane. 
Sheridan does not explicitly disclose, but Loh teaches, wherein the API comprises at least one of a list logger command to provide a list of available loggers to a requestor, a write logger command to add a new logger in the protected memory, and a select logger command to select a logger (by teaching that management logic (302) of a controller (134) of a memory device (102) [0032] may perform metadata management functions for an external device (104). These metadata management functions may store the generated management data in a cache memory of the metadata manager [0030] [0036]. The metadata management functions may include performing memory profiling operations and memory tracing operations based on the address included with the memory access requests [0037] [0042] by logging the memory accesses associated with the write requests from the external device [0042]. To provide this metadata management support, the metadata manager (134) allows an external device to initiate the logging operation (i.e. write logger command to add a new logger in the protected memory), terminate the logging operation, as well as access the log information of the access log (902) [0054] and configure the criterion for the memory tracing/logging operation (i.e. select logger command to select a logger) [0044]. In this way, traffic is significantly reduced between the external device (104) and the memory (104) because the monitoring and log updating occur completely within the memory device (104) [0054]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the L2P manager programmed with an API disclosed by Sheridan to include support for additional functionality by allowing the API to receive commands to initiate memory tracing/profiling and logging, modify criterion for performing the logging, and terminate the logging as taught by Loh. 
One of ordinary skill in the art would have been motivated to make this modification because allowing the memory device to perform this functionality offloads if from the external device, reduces I/O traffic, and allows the external device to focus on other functions to increase the throughput of the system, as taught by Loh in [0022] [0054]. 
Claims 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of Li.
Regarding claim 10:
Sheridan discloses, a storage system (100) comprising: one or more processing circuits (117, the host includes a processor, the processor of the controller may include multiple processing units (502) [Fig. 1] [0018] [0020] [0046]) and a storage device communicably connected to the one or more processing circuits (the memory subsystem (110), which is connected to host (120) and includes processors (117) and (502) [Fig. 1] [0018] [0020] [0046]) and comprising memory (L2P table manager (113) includes journal page buffer (308) stored in volatile memory (i.e. memory) [0033], which may be the DRAM of the local memory (119) [0013] [0028] [0033]) comprising one or more log pages (the journal page buffer (308) (i.e. log pages) including entries (310) (i.e. log pages) [0033]); non-volatile memory (media memory component (112) including non-volatile memory [0016]); and a storage controller (i.e. controller (115) and (130) together considered a “storage controller”) [0021-0023] [Fig. 1]) configured to receive a data request command to execute in the non-volatile memory (by teaching that the L2P table manager (113) (i.e. of the controller) performs method (200), which includes the processing device (of the controller) receiving a write request from the host (120) that requests writing data (i.e. associated with data) to a logical address, where the logical address (i.e. metadata) is included with the request [0028]. The controller (115) can convert the request with a logical address into an instruction with a physical address for the media controller (130) to execute the write request in the non-volatile memory [0023] [0028-0029]; identify metadata included with the data request command (by teaching that the L2P table manager (113) (i.e. of the controller) performs method (200), which includes the processing device (of the controller) updating an L2P entry in the L2P table based on (1) the logical address (i.e. metadata) identified by the memory operation detected at (202) [0028] [0030]), log the metadata in the one or more log pages (by teaching that the L2P table manager (113) (i.e. of the controller) performs method (200), which includes the processing device (of the controller) writing the L2P updates to a journal page buffer (308) (i.e. one or more log pages) by writing the logical address (312) and physical address (306) that represents the modification to the L2P table in an entry in the log page buffer (308) [0033]); receive a separate command from a requestor from among the one or more processing circuits; and retrieve the metadata from the one or more log pages in response to the separate command (by disclosing that the processing device can detect if an event has occurred to cause the processing device to write the contents of the journal page buffer (308) to non-volatile memory, which may be in response to a predefined number of memory access operations reaching a threshold (i.e. a separate command from a requestor (i.e. the host processing device)) [0034]. When this event occurs, the journal page buffer is written to non-volatile memory (i.e. the entries (i.e. metadata) are read from the volatile memory they are currently stored in (i.e. retrieved) so that they may be written to the non-volatile memory as a journal page [0034] (also see TIMES 2-4 and 6 of [Figs. 4A-B] [0038-0040] [0042]). Furthermore, when a power-on occurs after a power loss, the journal pages are read into the volatile memory [0015], and then the processing units extract the logical and physical addresses from the entries according to the entries assigned to that corresponding processing unit, and then the data read from the entries (i.e. the logical address (312) (i.e. the metadata) is used to update the L2P table (i.e. the controller reads the logical address (312) in the entries of the journal page (408) in the volatile memory in response to commands from the processing units (i.e. in response to a separate command from a requestor) (502) [Figs 5A-5C] [0051]). 
Sheridan does not explicitly disclose, but Li teaches that the memory is a protected memory (by teaching that an SSD with persistent volatile memory (i.e. protected) in the form of capacitor or battery backed-up DRAM. With POWER LOSS IMMINENT (PLI) technology, the backup power (from the capacitors or batteries) may provide enough energy to complete any commands in progress and make sure that any data in the DRAM is committed to the non-volatile NAND media [0044]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all local memory and specifically any volatile memory of the controller for storing the journal page buffers taught by Sheridan to be the battery or capacitor backed DRAM and to include the PLI technology as taught by Li. 
One of ordinary skill in the art would have been motivated to make this modification because the battery or capacitor backed DRAM would allow the system to complete any outstanding commands and flush all data to non-volatile memory before it is lost in the event of a power loss, as taught by Li in [0044]. 
Regarding claim 11
The storage system of claim 10 is made obvious by Sheridan in view of Li. 
Sheridan further discloses, wherein the storage controller is further configured to: transfer the one or more log pages from the protected memory to the non-volatile memory (by teaching that processing units (i.e. of the controller, for the L2P manager) can store the journal pages from the journal page buffer (308) stored in the volatile memory to the non-volatile memory [0028] [0033-0034] (also see TIMES 2-4 and 6 of [Figs. 4A-B] [0038-0040] [0042])) and transfer a log page from the non-volatile memory to the protected memory (by teaching that processing units (i.e. of the controller, for the L2P manager) can read back the journal pages from the non-volatile memory to the volatile memory (i.e. the protected memory according to the analysis performed in claim 10) when the memory system regains power to ready the L2P table and recover any lost entries of the table [0015] [Figs. 5A-5C] [0046] [0051]).
Regarding claim 12: 
The storage system of claim 11 is made obvious by Sheridan in view of Li. 
Sheridan further discloses, wherein the storage controller is further configured to transfer the one or more log pages from the protected memory to the non-volatile memory in response to the protected memory exceeding a memory threshold or on power-down (by teaching that processing units (i.e. of the controller, for the L2P manager) can store the journal pages from the journal page buffer (308) stored in the volatile memory (i.e. protected memory as analyzed in claim 10) to the non-volatile memory in response to a power-loss event (i.e. on power-down) [0015] [0051]).
Regarding claim 15:
The storage system of claim 10 is made obvious by Sheridan in view of Li. 
Sheridan further discloses, wherein the separate command comprises at least one of a fetch command to return a log page from among the one or more log pages to the requestor, an erase command to erase a log page from among the one or more log pages, and an iterate command to return a range of log pages from among the one or more log pages (by disclosing that when a power-on occurs after a power loss, the journal pages are read into the volatile memory (i.e. a fetch command to return a log page) [0015], and then the processing units extract the logical and physical addresses from the entries according to the entries assigned to that corresponding processing unit, and then the data read from the entries (i.e. the logical address (312) is used to update the L2P table (i.e. the controller read the logical address (312) in the entries of the journal page (408) in the volatile memory in response to commands from the processing units (502), and the data is used by the processing units to update the L2P table (i.e. in response to a separate command) (i.e. a fetch command to return a log page to the requestor) [Figs 5A-5C] [0051]). 
Regarding claim 16:
Sheridan discloses, a method of managing metadata comprising receiving a data request command to execute in non-volatile memory (by teaching that an L2P table manager (113) performs method (200), which includes a processing device of the controller receiving a write request from the host (120) that requests writing data to a logical address, where the logical address  is included with the request [0028]. The controller (115) can convert the request with a logical address into an instruction with a physical address for the media controller (130) to execute the write request in the non-volatile memory [0023] [0028-0029]; determining metadata included with the data request command (by teaching the processing device updates an L2P entry in the L2P table based on the logical address (i.e. metadata) identified (i.e. determined) by the memory operation detected at (202) [0028] [0030]), logging the metadata in one or more log pages in memory (by teaching that the processing device writes the L2P updates to a journal page buffer (308) (i.e. one or more log pages) by writing the logical address (312) and physical address (306) that represents the modification to the L2P table in an entry in the log page buffer (308) [0033]. The journal page buffer (308) (i.e. log pages) including entries (310) (i.e. log pages) are stored in volatile memory (i.e. memory) [0033], which may be the DRAM of the local memory (119) [0013] [0028] [0033] [0033]) receiving a separate command and retrieving the metadata from the one or more log pages in response to the separate command (by disclosing that the processing device can detect if an event has occurred to cause the processing device to write the contents of the journal page buffer (308) to non-volatile memory, which may be in response to a predefined number of memory access operations reaching a threshold (i.e. a separate command) [0034]. When this event occurs, the journal page buffer is written to non-volatile memory (i.e. the entries (i.e. metadata) are read from the volatile memory they are currently stored in (i.e. retrieved) so that they may be written to the non-volatile memory as a journal page [0034] (also see TIMES 2-4 and 6 of [Figs. 4A-B] [0038-0040] [0042]). Furthermore, when a power-on occurs after a power loss, the journal pages are read into the volatile memory [0015], and then the processing units extract the logical and physical addresses from the entries according to the entries assigned to that corresponding processing unit, and then the data read from the entries (i.e. the logical address (312) (i.e. the metadata) is used to update the L2P table (i.e. the controller reads the logical address (312) in the entries of the journal page (408) in the volatile memory in response to commands from the processing units (i.e. in response to a separate command) (502) [Figs 5A-5C] [0051]). 
Sheridan does not explicitly disclose, but Li teaches that the memory is a protected memory (by teaching that an SSD with persistent volatile memory (i.e. protected) in the form of capacitor or battery backed-up DRAM. With POWER LOSS IMMINENT (PLI) technology, the backup power (from the capacitors or batteries) may provide enough energy to complete any commands in progress and make sure that any data in the DRAM is committed to the non-volatile NAND media [0044]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all local memory and specifically any volatile memory of the controller for storing the journal page buffers taught by Sheridan to be the battery or capacitor backed DRAM and to include the PLI technology as taught by Li. 
One of ordinary skill in the art would have been motivated to make this modification because the battery or capacitor backed DRAM would allow the system to complete any outstanding commands and flush all data to non-volatile memory before it is lost in the event of a power loss, as taught by Li in [0044]. 
Regarding claim 17
The method claim 16 is made obvious by Sheridan in view of Li. 
Sheridan further discloses, further comprising: transferring the one or more log pages from the protected memory to the non-volatile memory (by teaching that processing units store the journal pages from the journal page buffer (308) stored in the volatile memory to the non-volatile memory [0028] [0033-0034] (also see TIMES 2-4 and 6 of [Figs. 4A-B] [0038-0040] [0042])) and transferring a log page from the non-volatile memory to the protected memory (by teaching that processing units read back the journal pages from the non-volatile memory to the volatile memory (i.e. the protected memory according to the analysis performed in claim 16) when the memory system regains power to ready the L2P table and recover any lost entries of the table [0015] [Figs. 5A-5C] [0046] [0051]).
Regarding claim 18: 
The method of claim 17 is made obvious by Sheridan in view of Li. 
Sheridan further discloses, wherein the transferring of the one or more log pages from the protected memory to the non-volatile memory comprises: determining that the protected memory exceeds a memory threshold; and transferring the one or more log pages from the protected memory to the non-volatile memory in response to the memory threshold being exceeded (by teaching that processing units (i.e. of the controller, for the L2P manager) can store the journal pages from the journal page buffer (308) stored in the volatile memory (i.e. protected memory as analyzed in claim 16) to the non-volatile memory in response to the journal page buffer reaching a predefined size (e.g. 16 kilobytes) (i.e. exceeding a flush threshold) [0015] [0051]).
Regarding claim 19: 
The method of claim 17 is made obvious by Sheridan in view of Li. 
Sheridan further discloses, wherein the transferring of the one or more log pages from the protected memory to the non-volatile memory comprises: determining that the protected memory has lost or reduced power; and transferring the one or more log pages from the protected memory to the non-volatile memory in response to the lost or reduced power (by teaching that processing units (i.e. of the controller, for the L2P manager) can store the journal pages from the journal page buffer (308) stored in the volatile memory (i.e. protected memory as analyzed in claim 16) to the non-volatile memory in response to a power-loss event [0015] [0051]).
Regarding claim 20:
The method of claim 16 is made obvious by Sheridan in view of Li. 
Sheridan further discloses, wherein the separate command comprises at least one of a fetch command to return a log page from among the one or more log pages, an erase command to erase a log page from among the one or more log pages, and an iterate command to return a range of log pages from among the one or more log pages (by disclosing that the processing device can detect if an event has occurred to cause the processing device to write the contents of the journal page buffer (308) to non-volatile memory, which may be in response to a predefined number of memory access operations reaching a threshold (i.e. in response to a separate command) [0034]. When this event occurs, the journal page buffer is written to non-volatile memory (i.e. the entries (i.e. second metadata) are read from the volatile memory they are currently stored in (i.e. retrieved) so that they may be written to the non-volatile memory as a journal page (i.e. a fetch command to return a log page) [0034] (also see TIMES 2-4 and 6 of [Figs. 4A-B] [0038-0040] [0042]). Furthermore, when a power-on occurs after a power loss, the journal pages are read into the volatile memory (i.e. a fetch command to return a log page) [0015], and then the processing units extract the logical and physical addresses from the entries according to the entries assigned to that corresponding processing unit, and then the data read from the entries (i.e. the logical address (312) (i.e. the second metadata) is used to update the L2P table (i.e. the controller reads the logical address (312) in the entries of the journal page (408) in the volatile memory in response to commands from the processing units (502) (i.e. in response to a separate command) (i.e. a fetch command to return a log page) [Figs 5A-5C] [0051]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of Li in further view of Lane.
Regarding claim 13: 
The storage system of claim 10 is made obvious by Sheridan in view of Li. 
Sheridan discloses that the one or more processing circuits of the storage controller are to manage the one or more log pages (by teaching that the L2P table manager is a software program executed by the processor [0024] [0027]). 
Sheridan does not explicitly disclose, but Lane teaches, to write software to enable an application programming interface (API) to perform the functions of the software when executed by a processor (by teaching that APIs allow developers to code and deliver functionality as microservices, instead of big, monolithic applications. By breaking this functionality up, developers can actually speed up software development and system development by eliminating dependencies and reducing the overhead involved in code reviews, testing, and more).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality performed by the L2P table manager disclosed by Sheridan to include being performed with commands by a processor through an API as taught by Lane. 
One of ordinary skill in the art would have been motivated to make this modification because developing software as an API allows for speeding up software developments, allows developers to build reusable components, and improves testing of the software, as taught by Lane in [pgs. 6, ¶1] [pg. 6, ¶3] and [pg. 7: ¶1]. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of Li in further view of Lane in further view of Loh.
Regarding claim 14: 
The storage system of claim 13 is made obvious by Sheridan in view of Li in further view of Lane. 
Sheridan does not explicitly disclose, but Loh teaches, wherein the API comprises at least one of a list logger command to provide a list of available loggers to the requestor, a write logger command to add a new logger in the protected memory, and a select logger command to select a logger (by teaching that management logic (302) of a controller (134) of a memory device (102) [0032] may perform metadata management functions for an external device (104). These metadata management functions may store the generated management data in a cache memory of the metadata manager [0030] [0036]. The metadata management functions may include performing memory profiling operations and memory tracing operations based on the address included with the memory access requests [0037] [0042] by logging the memory accesses associated with the write requests from the external device [0042]. To provide this metadata management support, the metadata manager (134) allows an external device to initiate the logging operation (i.e. write logger command to add a new logger in the protected memory), terminate the logging operation, as well as access the log information of the access log (902) [0054] and configure the criterion for the memory tracing/logging operation (i.e. select logger command to select a logger) [0044]. In this way, traffic is significantly reduced between the external device (104) and the memory (104) because the monitoring and log updating occur completely within the memory device (104) [0054]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the L2P manager programmed with an API disclosed by Sheridan to include support for additional functionality by allowing the API to receive commands from an external source’s processor to initiate memory tracing/profiling and logging, modify criterion for performing the logging, and terminate the logging as taught by Loh. 
One of ordinary skill in the art would have been motivated to make this modification because allowing the memory device to perform this functionality offloads if from the external device, reduces I/O traffic, and allows the external device to focus on other functions to increase the throughput of the system, as taught by Loh in [0022] [0054].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139